         Case 7:19-cv-00217-HL Document 14 Filed 08/24/20 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


JOHN MICHAEL WOODRUFF,

      Appellant,                     Civil Action No. 7:19-CV-217 (HL)

v.                                   Appeal from United States Bankruptcy
                                     Court, Adversary Proceeding No. 19-07017
WALTER W. KELLEY, TRUSTEE,

       Appellee.


                                     ORDER

      Before the Court is Appellee Walter W. Kelley, Trustee’s (“Trustee”) Motion

to Dismiss Appeal. (Doc. 9). On August 19, 2020, Appellant John Michael

Woodruff and the Trustee, through counsel, appeared before the Court via Zoom

video conference. After review of the record and consideration of the parties’

arguments, the Court GRANTED the Trustee’s motion to dismiss Appellant’s

appeal. This order memorializes that ruling.

I.    BACKROUND

      This appeal arises from an adversary proceeding in the United States

Bankruptcy Court for the Middle District of Georgia between the debtor, Appellant

John Michael Woodruff, and Appellee Walter W. Kelley, the Trustee. In his

adversary complaint, Woodruff alleged that the Trustee received funds Woodruff

inherited and erroneously applied those funds to Woodruff’s bankruptcy estate.

(Doc. 1, p. 6). In response, the Trustee filed a motion for sanctions under Federal
          Case 7:19-cv-00217-HL Document 14 Filed 08/24/20 Page 2 of 6



Rule of Civil Procedure 11, made applicable to the bankruptcy proceedings

through Federal Rule of Bankruptcy Procedure 9011. The bankruptcy court

concluded that Woodruff violated Rule 9011 when he filed his complaint to

commence the adversary action and granted the Trustee’s motion for sanctions,

thereby dismissing the adversary proceeding. (Id. at p. 16).

       In its memorandum opinion granting the Trustee’s motion for sanctions, the

bankruptcy court found that Woodruff’s complaint “was offered for an improper

purpose”; “is not warranted by existing law and advocates a frivolous position”;

and that Woodruff “failed to adequately support the facts pleaded in the

complaint.” (Id. at p. 13). The bankruptcy court further highlighted Woodruff’s

extensive history of harassment and attempts to hinder or delay litigation. (Id. at

p. 9). As the bankruptcy court also pointed out, “while [Woodruff] is not an

attorney and is acting Pro Se, the Federal Rules of Bankruptcy Procedure apply

not only to legal practitioners—the Rules apply to all persons who submit writings

to the Court. [Woodruff] has had many past experiences with legal proceedings.”

(Id. at p. 13).

       Woodruff filed his Notice of Appeal in the bankruptcy court on December

22, 2019. (Id. at p. 17). On December 23, 2019, the bankruptcy court issued a

letter to both Woodruff and the Trustee, indicating that a notice of appeal had

been filed and transmitted to the district court. (Doc. 9-1). The letter further

explained Woodruff’s obligations under Federal Rule of Bankruptcy Procedure

                                        2
         Case 7:19-cv-00217-HL Document 14 Filed 08/24/20 Page 3 of 6



8009 to file a designation of items to be included in the record on appeal and a

statement of issues within fourteen days. (Id.). Then, on January 28, 2020, this

Court issued the parties a notice setting forth the Court’s briefing schedule

pursuant to Federal Rule of Bankruptcy Procedure 8018. (Doc. 8).

      On January 31, 2020, the Trustee filed a motion to dismiss Woodruff’s

appeal. The Trustee argues that under Rule 8009, Woodruff was required to file

and serve a designation of items and statement of issues on appeal within

fourteen days of the docketing of the appeal but did not. During arguments held

on August 19, 2020, the Trustee further argued that Woodruff’s appeal should be

dismissed for failing to file his initial brief within thirty days after entry of the

appeal on the docket pursuant to Rule 8018. 1

II.   DISCUSSION

      Federal Rule of Bankruptcy Procedure 8009(a)(1) provides that within

fourteen days of the entry of the notice of appeal, “[t]he appellant must file with

the bankruptcy clerk and serve on the appellee a designation of the items to be

included in the record on appeal and a statement of the issues to be presented.”

Woodruff filed his notice of appeal on December 22, 2019. The bankruptcy court



1
  Because Woodruff did not have notice of the Trustee’s secondary argument
prior to the hearing, the Court declines to dismiss Woodruff’s appeal under Rule
8018 and instead dismisses the appeal based on Woodruff’s failure to comply
with the requirements of Rule 8009. However, the Court has taken Woodruff’s
failure to file his initial brief into consideration when addressing Woodruff’s
indifference to prosecuting his appeal.
                                          3
         Case 7:19-cv-00217-HL Document 14 Filed 08/24/20 Page 4 of 6



transmitted the appeal to the district court on December 23, 2019, and the appeal

was docketed that same date. Woodruff accordingly had until January 6, 2020, to

submit his designation of items and statement of issues. He did not.

      “[A]lthough we are to give liberal construction to the pleadings of pro se

litigants, we nevertheless have required them to conform to procedural rules.”

Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (quotation marks

omitted). “Liberal construction does not mean liberal deadlines.” Vanderberg v.

Donaldson, 259 F.3d 1321, 1326 (11th Cir. 2001) (quotation marks and citation

omitted). An appellant’s failure to take any step beyond the timely filing of a

notice of appeal does not affect the validity of the appeal; however, such failure

does provide grounds “for the district court . . . to act as it considers appropriate,

including dismissing the appeal.” Fed. R. Bankr. P. 8003(a)(2). Dismissal of a

bankruptcy appeal “is proper only when bad faith, negligence or indifference has

been shown.” Brake v. Tavormina (In re Beverly Mfg. Corp.), 778 F.2d 666, 667

(11th Cir. 1985). “[S]uch a standard better serves the policy underlying the rule

[because] [t]ime limits for filing . . . are designed to encourage swift prosecution

of appeals.” Id. Dismissal accordingly is appropriate “in cases showing

consistently dilatory conduct or the complete failure to take any steps other than

the mere filing of a notice of appeal.” Id.

      Woodruff has made no effort to comply with the procedural requirements

for pursing his bankruptcy appeal. According to Woodruff, immediately after filing

                                              4
          Case 7:19-cv-00217-HL Document 14 Filed 08/24/20 Page 5 of 6



his notice of appeal, he was “emergently called away for approximately two

weeks.” (Doc. 12, ¶ 7). He explained to the Court that he was a victim of crime

and that he had to “jet” and to “disappear” for several weeks until matters

resolved. Woodruff claimed that he did not receive any of the bankruptcy court’s

notices   until   January   10,   2020.   (Id.).   Nevertheless,   Woodruff   never

communicated with the Court regarding these extenuating circumstances, nor did

Woodruff request that the Court extend the deadlines for filing. Woodruff

attempts to absolve himself from compliance with the rules of procedures by

arguing that any deficiency was cured when the bankruptcy court transmitted the

bankruptcy record to the district court and, therefore, that the Trustee has not

been prejudiced by his failure to file a designation of items and statement of

issues on appeal. (Id. at ¶¶ 3, 5, 7).

      The facts in this case demonstrate clear negligence or indifference, “or a

cavalier attitude regarding them.” YMR Fashions Corp. v. McGregor, 173 B.R.

750, 753 (M.D. Ala. Oct. 24, 1994). Woodruff does not deny knowledge of the

requirements for appealing a decision from the bankruptcy court. In fact, this

Court recently dismissed another appeal filed by Woodruff on a similar basis.

See Woodruff v. Kelley, No. 7:18-CV-2 (HL). And yet even now, nearly seven

months after the Trustee filed his motion to dismiss, Woodruff has taken no steps

to try to cure any procedural defect or to otherwise pursue his appeal beyond the



                                          5
         Case 7:19-cv-00217-HL Document 14 Filed 08/24/20 Page 6 of 6



mere filing of his notice of appeal. Under the circumstances presented, dismissal

of Woodruff’s appeal is appropriate.

III.   CONCLUSION

       For the foregoing reasons, the Court GRANTS Appellee’s Motion to

Dismiss. (Doc. 9). Appellee’s Motion to Reconsider Granting Application to Be

Excused from Paying Fees and Costs (Doc. 11) is DENIED as moot.

       SO ORDERED, this 24th day of August, 2020.



                               s/ Hugh Lawson______________
                               HUGH LAWSON, SENIOR JUDGE

aks




                                       6
